Fourth Court of Appeals
                                          San Antonio, Texas

                                               JUDGMENT
                                             No. 04-17-00338-CV

                Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                            Appellants

                                                       v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                         From the 218th Judicial District Court, La Salle County, Texas
                                      Trial Court No. 14-10-00188-CVL
                                 Honorable Donna S. Rayes, Judge Presiding

             BEFORE JUSTICE BARNARD, 1 JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of this court; the judgment issued on August 28, 2018 in this appeal is WITHDRAWN; and
this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1), (c). The costs of this appeal are taxed
against appellant. See TEX. R. APP. P. 43.4.

           SIGNED August 7, 2019.


                                                        _____________________________
                                                        Irene Rios, Justice




1
    Not participating.